PER CURIAM.
This cause is before us on interlocutory appeal from an order entered by the Circuit Court in a certiorari proceeding before that court and upon appellee’s motion to quash the appeal on the ground that it is frivolous and upon appellee’s motion to impose a penalty upon appellant for taking the appeal. .
Under Rule 4.2, F.R.A.P., interlocutory appeal is only appropriate to review *495certain interlocutory orders entered by the trial court in civil actions. We interpret such to be limited to orders entered in civil trial actions and not to orders entered by the Circuit Court in the exercise of its jurisdiction to review by appeal or certiorari.
The interlocutory appeal is dismissed and the motion to impose penalty is denied.
RAWLS, C. J., and MILLS and Mc-CORD, JJ., concur.